Citation Nr: 0403080	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  98-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to left knee chondromalacia, 
status post arthroscopy.

2.  Entitlement to an increased rating for residuals of a 
left knee injury, status post arthroscopy, currently 
evaluated as 10 percent disabling.

3.  Entitlement to extension of a temporary total rating 
pursuant to 38 C.F.R. § 4.30 following knee surgery.


REPRESENTATION

Veteran represented by:	Hugh D. Cox, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
August 1994.

This matter originally came to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

In a December 1997 rating decision, the RO denied service 
connection for a low back disability and extended to December 
1, 1997, a temporary total rating under 38 C.F.R. § 4.30 
following left knee surgery.  In a July 1998 rating decision, 
the RO denied a rating in excess of 10 percent for the 
service-connected left knee disability and an extension of 
the temporary total rating.

In August 1999 and March 2000, the Board remanded the matter 
for additional development of the evidence and due process 
considerations.  In a June 2002 decision, the Board denied 
service connection for a low back disability, a rating in 
excess of 10 percent for a left knee disability, and an 
extension of the temporary total rating.  The veteran 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).

While the case was pending before the Court, in May 2003, the 
veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand.  In a May 2003 order, the Court granted 
the motion, vacated the Board's June 2002 decision, and 
remanded the matter for readjudication consistent with the 
May 2003 Joint Motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
According to the May 2003 Joint Motion discussed above, the 
veteran has not yet received the required notification.  

In addition, since the RO last reviewed this appeal, the 
veteran's attorney has submitted additional medical evidence 
which must be considered.  38 C.F.R. § 20.1304 (2003).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
and his attorney to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  This 
letter should also advise the veteran and 
his attorney of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  After the action requested above has 
been completed, and following any 
additional indicated development, the RO 
should again review the record 
considering all of the evidence of 
record.  If the benefits sought on appeal 
remain denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




